Citation Nr: 1536026	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 50 percent for pes planus with mild hallux valgus and degenerative change of the first metatarsophalangeal joints and degenerative changes of the feet (hereinafter "bilateral foot disability").

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for lumbar strain with degenerative disc and joint disease of the lumbar spine (hereinafter "lumbar spine disability").

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for degenerative changes, right knee (hereinafter "right knee disability").

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for degenerative changes, left knee (hereinafter "left knee disability").

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1977 to June 1981.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A claim for increased disability ratings for the bilateral foot, lumbar spine, and bilateral knee disabilities was received in July 2008.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of service connection for diffuse idiopathic skeletal hyperostosis (DISH) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 written statement (Veteran contended that this disability should be separately service connected); August 2014 written statement from the representative.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  


REMAND

Increased Ratings for Lumbar Spine, Bilateral Knee, and Bilateral Foot Disabilities

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In an April 2014 written statement, the Veteran reported continued VA treatment for the service-connected disabilities and that he would like to have these records reviewed.  VA treatment records dated after June 2013 have not been associated with the claims file.     

Further, in a July 2015 written statement, through the representative, the Veteran contended that the lumbar spine, bilateral knee, and bilateral foot disabilities had worsened from what was reflected in the other evidence of record, including the April 2009 VA examination report.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In an April 2013 written statement, the Veteran contended that the cumulative effect of his service-connected disabilities continues to limit and reduce available employment opportunities and contended that he was entitled to a 100 percent disability rating.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the increased rating issues on appeal; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice for a TDIU.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected lumbar spine, bilateral knee, and bilateral foot disabilities, specifically any records dated after June 2013.

3.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected lumbar spine, bilateral knee, and bilateral foot disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

5.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU and readjudicate the issues of increased disability ratings for the lumbar spine, bilateral knee, and bilateral foot disabilities based on the evidence of record.  If the any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






